COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Commitment John Palmer

Appellate case number:    01-20-00588-CV

Trial court case number: 1584989

Trial court:              183rd District Court of Harris County

       Appellant, John Palmer, filed a notice of appeal for the June 30, 2020 order for an initial
commitment pursuant to Texas Code of Criminal Procedure article 46B.073. On December 14,
2020, he filed a motion to supplement the clerk’s record.
        The order from which appellant appeals indicates he is represented by court-appointed
trial counsel. Unless and until appellant’s counsel withdraws from the present case, appellant’s
pro se motions present nothing for our review. Neither a civil nor a criminal defendant is entitled
to hybrid representation. TEX. R. CIV. P. 7; Posner v. Dallas Cty. Child Welfare Unit of Tex.
Dep’t of Human Servs., 784 S.W.2d 585, 588 (Tex. App.—Eastland 1990, writ denied); Patrick
v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).
       Appellant, however, is entitled to supplement the clerk’s record without an order from
this Court. See TEX. R. APP. P. 34.5(c)(1).
       Accordingly, appellant’s motion is denied.
       It is so ORDERED.

Judge’s signature: __________/s/ Veronica Rivas-Molloy__________
                   Acting individually


Date: January 14, 2021